Citation Nr: 1816424	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  08-07 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether the Veteran filed a timely notice of disagreement (NOD) with respect to the denial of his claim of entitlement to service connection for a low back disorder in a November 2004 rating decision.

[The issues of new and material evidence to reopen a lumbar spine service connection claim, service connection for hypertension, and service connection for a left ankle disability will be the subject of a separate decision.]


REPRESENTATION

Appellant represented by:	Michael Eby, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from October 1959 to October 1962, and from December 1962 to April 1982, including service in the Republic of Vietnam from May 1967 to May 1968.  His awards and decorations include the Bronze Star and the Vietnam Cross of Gallantry with Palm.

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2004, August 2009, September 2010, and October 2011 rating decisions issued by Department of Veterans Affairs (VA) Regional Offices (ROs).

In the November 2004 rating decision, the RO, in relevant part, denied entitlement to service connection for, a left ankle disorder, hypertension, and a low back disability.  In the August 2009 rating decision, the RO, in relevant part, declined to reopen the claim for service connection for a low back disability.  In the September 2010 rating decision, the RO, in relevant part, declined to reopen a claim for service connection for the low back disorder, now described as spondylosis and degenerative changes of the lumbar spine at the L4-5 level with history of fusion.  

The Board remanded the issues on appeal for additional development in August 2013 and May 2017.  The directives having been substantially complied with, the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In April 2013 and August 2017, the Veteran testified at hearings conducted before two different Veterans Law Judges (VLJ). Transcripts of those hearings have been associated with the claims file. 

The April 2013 hearing addressed the issues of service connection for a left ankle disorder, hypertension, and a low back disability. The August 2017 hearing addressed those three issues plus whether the Veteran filed a timely notice of disagreement with respect to the denial of his claim of entitlement to service connection for a low back disorder in the November 2004 rating decision. When multiple Board hearings are held as to some, but not all, issues on appeal, the issues not addressed at multiple hearings are docketed separately and decided in a separate decision. Board Chairman's Memorandum, No. 01-11-10 (May 12, 2011). Only those issues addressed at multiple hearings will be decided by a panel decision. Id. Thus, the Veteran's appeal as to the issues of service connection for a left ankle disorder, hypertension, and new and material evidence to reopen a claim for service connection for a low back disability will be addressed in a separate decision.

The Board emphasizes that this decision is strictly for the limited purpose of adjudicating whether the NOD was timely, and denotes two points.  First, in the separate decision noted above, the companion issue of whether missing service records could be found, and other issues therein, are not necessarily inextricably intertwined with this decision regarding the timeliness of the NOD.  This issue of the NOD timeliness can be decided without waiting for such search for missing service records to be resolved.  Second, by the same token, this decision would not subsume the question in the separate decision noted above of whether the underlying claim can be resurrected via the service records exception for new and material evidence.  The Board notes its decisions are final when issued, with a few exceptions.  38 C.F.R. § 20.1100.  As noted by the Federal Circuit in Cook v. Principi, "principles of finality and res judicata apply to agency decisions that have not been appealed and have become final."  Cook v. Principi, 318 F.3d 1334, 1336 (2002).  However, the Board points out that should the search for missing service records in the separate decision noted above be successful, that VA can reconsider a finally adjudicated claim on the merits considering that those possibly found service records constitute new and material evidence within the definition and purpose of 38 C.F.R. § 3.156(a) and (c).  And if such readjudication of the separate claim is successful for the Veteran, in this situation, the effective date would be the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date that may be authorized by the provisions of this part applicable to the previously decided claim. 38 C.F.R. § 3.156(c)(3); Mayhue v. Shinseki, 24 Vet. App. 273, 279 (2011).  In other words, nothing in this decision regarding the timeliness of the NOD is intended to deprive the Veteran of his possible outcomes and effective dates defined by law and regulation through his separate claim for service connection via new and material evidence for his low back disability.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  In November 2004, the RO issued a rating decision denying entitlement to service connection for a low back disorder, and the Veteran was notified in a letter from VA dated December 6, 2004.  The rating decision was not appealed and new and material evidence was not received during the one-year appeal period following that decision, and thus, that decision is final.

2.  In March 2007, more than one year after November 2004 rating decision, the Veteran filed a notice of disagreement as to the denial of service connection for a low back disorder from which he was notified by VA in a letter dated December 6, 2004.


CONCLUSION OF LAW

A notice of disagreement (NOD) for the denial of service connection for a low back disorder not having been not received within one year from the date of mailing of notice of the result of initial review or determination, was not timely filed.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.302 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  With respect to the appeal regarding the timeliness of an NOD, resolution of this issue turns on the law as applied to the undisputed facts regarding the date of receipt of claim, notification of rating decision, and dates of NODs.  As the effective date issue turns on a matter of law, further assistance, such as the further procurement of records, would not assist the Veteran with the appealed issue.  Consequently, no further notice or development under the VCAA is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  

II. Timeliness of the Notice of Disagreement

Under 38 C.F.R. § 3.104(a), a decision of the rating agency or other agency of original jurisdiction shall be final and binding . . . as to conclusions based on the evidence on file at the time VA issues written notification in accordance with 38 U.S.C. § 5104.  An unappealed decision by the RO is final one year from the date notification of the determination is mailed to the claimant. 38 C.F.R. §§ 20.302, 20.1103.

A notice of disagreement (NOD) is to be filed within one year from the date of mailing of notice of the result of initial review or determination.  38 U.S.C. § 7105; 38 C.F.R. § 20.302; see also Sims v. Shinseki, 578 F.3d 1332 (2009).  Whether a Notice of Disagreement or Substantive Appeal has been filed on time is an appealable issue."  38 C.F.R. § 19.34.  

Thus, given the procedural history of this case, it must be first determined at this juncture whether the Veteran filed a timely notice of disagreement with the low back issue listed above.

Here, the Veteran contends that he has filed a timely NOD for the denial of service connection in a low back disorder for which he was notified on December 6, 2004, when he submitted a letter to VA in July 2006 stating he wanted to add that issue to his previous NOD that was dated April 2005 but did not specifically list or specify that low back disorder claim.  Additionally, the Veteran submitted a new NOD on March 29, 2007 that included his NOD about the denial of the low back disorder from the November/December 2004 rating decision.

If the Veteran disagrees with respect to any adverse determination made by the AOJ with respect to timely filing of the Notice of Disagreement, a statement of the case will be furnished, and the Veteran can perfect an appeal of the timeliness issue to the Board by submitting a Substantive Appeal.  See 38 C.F.R. § 19.34. ("If a claimant or his or her representative protests an adverse determination made by the [AOJ] with respect to timely filing of the Notice of Disagreement . . . , the claimant will be furnished a Statement of the Case.").  Here, the Veteran was provided a Statement of the Case in January 2014.

In a November 16, 2004 rating decision, the RO denied in pertinent part a claim for service connection of a low back disorder.  Pursuant to that November 2004 rating decision, the RO notified the Veteran in a letter dated December 6, 2004.  On April 25, 2005, the Veteran filed a NOD for six of the issues denied in that rating decision, but not the low back disorder that was specifically denied in that decision.

On July 26, 2006, the Veteran sent a letter to VA requesting that his low back claim be added to his most recent NOD derived from the rating decision of November/December 2004.

On March 29, 2007, the Veteran filed an NOD for that denial of the low back claim from the November 2004 rating decision, as well as the six issues previously contested from the April 2005 NOD.  The Veteran, since his April 25, 2005 NOD, had not sent any other correspondence to VA within one year of the December 6, 2004 notification letter which might be construed as a valid NOD for the denial of service connection of the low back disorder.  Additionally, the Veteran did not contest the mailing or timing of receipt of his notification letter.

On February 19, 2008, the RO notified the Veteran that his March 29, 2007 NOD was not timely as it had not been filed within one year of the rating decision, and was thus not a valid notice of disagreement.  The RO's letter to the Veteran noted that since the original notification by VA occurred in a letter to the Veteran December 6, 2004, the Veteran was required by law and regulation to file an NOD by December 6, 2005, which he did not do for the low back disability..  On February 26, 2008, the Veteran filed a NOD regarding VA's February 19, 2008 letter notifying the Veteran that his March 2007 was untimely.  

In this case, the Board finds that neither the Veteran nor his representative expressed disagreement with the denial of service connection for the low back disorder within one year of the November/December 2004 rating decision.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999) (indicating that a notice of disagreement is a jurisdiction-conferring document that required remand rather than referral); Roy v. Brown, 5 Vet. App. 554, 555 (1993) ("appellate review of an RO decision is initiated by an NOD"); Marsh v. West, 11 Vet. App. 468, 470 (1998) ("an untimely NOD deprives [BVA] of jurisdiction").  

The Veteran filed a NOD within one year of the November/December 2004 rating decision that specifically listed the issues with which he disagreed, but the low back disorder was not listed.  The Veteran did not provide any further communication to VA regarding this issue until July 2006, over one year after receipt of the pertinent rating decision, stating that he wanted to amend his original NOD to include the low back disorder.  An unappealed decision by the RO is final one year from the date notification of the determination is mailed to the claimant. 38 C.F.R. §§ 20.302, 20.1103.  A notice of disagreement (NOD) is to be filed within one year from the date of mailing of notice of the result of initial review or determination.  38 U.S.C. § 7105; 38 C.F.R. § 20.302; see also Sims v. Shinseki, 578 F.3d 1332 (2009).  Because the Veteran did not appeal the denial of service connection for a low back disorder from the November/December 2004 rating decision within one year, that decision became final.  The Veteran failed to file a timely NOD regarding that denial of service connection for a low back disorder because he did not communicate to VA within one year of the date of mailing of notice of the determination.  The Veteran would have had to reply to VA with an NOD on or before December 6, 2005; the first communication received by VA regarding an NOD for the low back disorder denial was received on July 27, 2006, which is therefore not timely.  See id.

VA is required to read sympathetically a veteran's allegations in all benefits claims and apply all relevant laws and regulations.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004) (requiring the Secretary to give a sympathetic reading to a veteran's filings).  However, the Board is not permitted to waive the jurisdictional-conferring notice of disagreement requirement.  See Manlincon, 12 Vet. App. at 240.


ORDER

A timely Notice of Disagreement was not received with regard to the denial of service connection of a low back condition by the November 16, 2004 rating decision and December 6, 2004 notification letter, and the appeal is denied. 



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


